Title: To Benjamin Franklin from the Marquis Alexandre d’Hanache, 27 October 1777
From: Alexandre d’Hanache, Hugues-Barthélemy, marquis
To: Franklin, Benjamin


Monsieur
A l’hotel d’orléans rue de richelieu27 8bre. 1777
Je prends la Liberté de vous adresser cy joint une Lettre par Duplicata pour Le Comte de Stirling que je vous prie de vouloir bien Lui faire parvenir j’aurais eü l’honneur de vous La remettre moi-même sans des affaires qui me retiennent a paris; dès que je serai Libre de disposer d’un moment j’aurai La satisfaction d’aller vous voir. J’ai l’honneur d’être avec une parfaite considération Monsieur Votre très humble et très obéissant serviteur
Le MIS. Alexandre d’hanache
 
Notation: D’Hanache 27. 8bre. 1782 [sic]
